Citation Nr: 0124976	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  98-06 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Entitlement to service connection for sinusitis, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for neck pain and back 
pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for frequents sore 
throats, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for dysthymia or 
dysthymic disorder (claimed as depression/anxiety, confusion, 
forgetfulness).

5.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected migraine syndrome/cephalgia 
(claimed as headaches).



REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Tresa M.  Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991, including service in the Southwestern Asia theater of 
operations during the Persian Gulf War, from December 1990 to 
May 1991.  The veteran's DD Form 214 lists an additional 4 
months and 10 days of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  By a July 1997 rating decision, the RO, in 
pertinent part, denied entitlement to service connection for 
sinusitis, including as due to an undiagnosed illness, for 
neck pain and back pain, to include as due to an undiagnosed 
illness, for frequent sore throats, to include as due to an 
undiagnosed illness, and for dysthymia or dysthymic disorder, 
claimed as depression/anxiety, confusion, forgetfulness.  A 
claim for service connection for headaches was also denied.  
The veteran disagreed with these determinations.  A statement 
of the case (SOC) addressing only the denial of service 
connection for headaches was issued in February 1998.  By a 
rating decision issued in September 1998, the denial of 
service connection for dysthymia was continued, and service 
connection for migraines/cephalgia was granted, in pertinent 
part.  A 10 percent initial evaluation was assigned for that 
disability.  In February 1999, the veteran submitted a timely 
notice of disagreement (NOD) as to the initial evaluation 
assigned for headaches, and she reiterated disagreement with 
denial of service connection for dysthymia.  By a Board 
decision issued in June 1999, the RO was directed to issue an 
SOC as to each determination the veteran had disagreed with.  
In July 1999, the RO issued an SOC as to each of the 
disagreements with the July 1997 rating decision (the claims 
for service connection for back and neck pain and sore 
throats).  The RO also issued an SOC addressing the 
disagreements with the September 1998 rating decision 
(continuation of denial of service connection for dysthymia 
and the initial evaluation assigned for migraine 
syndrome/cephalgia).  The representative submitted argument 
as to each of these issues in June 2000.  The claim of 
entitlement to service connection for sinusitis returns to 
the Board following the development directed in the Board's 
July 1999 remand.

By a rating decision issued in March 2000, the veteran was 
granted service connection for asthma with allergies and 
moderate obstructive impairment.  That disability was 
evaluated as 10 percent disabling, effective in November 
1993, and as 30 percent disabling effective in October 1996, 
and as 60 percent disabling effective in October 1999.  The 
veteran has not disagreed with or appealed any aspect of the 
determination as to asthma, and no issue regarding a claim 
for asthma is before the Board for appellate review at this 
time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim addressed in this decision has been 
obtained by the originating agency. 

2.  Medical evidence establishes that the veteran has chronic 
sinusitis which is associated with the veteran's service-
connected asthma.

3.  The veteran submitted a timely NOD following July 1997 
notification of denials of service connection for neck and 
back pain and frequent sore throats, including as due to an 
undiagnosed illness, and those denials became final in 
September 1999, 60 days after the RO issued a July 1999 SOC 
addressing those issues; the representative's June 2000 
contentions were not timely to perfect those appeals.  

4.  Following September 1998 notification of continuation of 
denial of service connection for dysthymia, and notification 
of assignment of an initial 10 percent evaluation for 
migraine syndrome/cephalgia, the veteran submitted a timely 
NOD as to the 10 percent evaluation; both determinations 
became final in September 1999, 60 days after the RO issued a 
July 1999 SOC addressing those claims; June 2000 contentions 
were not timely to perfect an appeal of either issue.


CONCLUSIONS OF LAW

1.  Sinusitis was incurred or aggravated in or is proximately 
due to the veteran's service or a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2001).
  
2.  In the absence of a perfected appeal of July 1997 denials 
of service connection for neck and back pain and frequent 
sore throats, including as due to an undiagnosed illness, the 
Board has no jurisdiction over these issues and the appeal as 
to each of these claims must be dismissed.  38 U.S.C.A. 
§§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303 (2001).

3.  In the absence of a perfected appeal of the July 1997 
denial of service connection for dysthymia and the September 
1998 continuation of that denial, the Board has no 
jurisdiction over that claim, and the appeal of the denial of 
service connection for dysthymia must be dismissed.  38 
U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303 (2001).

4.  In the absence of a perfected appeal of the September 
1998 assignment of a 10 percent initial evaluation for 
migraine syndrome/cephalgia, the Board has no jurisdiction 
over that disability evaluation, and the appeal of that 
evaluation must be dismissed.  38 U.S.C.A. §§ 7105, 7108 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she is entitled to service 
connection for sinusitis.  The veteran also contends that she 
is entitled to service connection for neck and back pain and 
for frequent sore throats, including as due to an undiagnosed 
illness, and to service connection for dysthymia.  She also 
contends that she is entitled to an initial evaluation in 
excess of 10 percent for migraine syndrome/cephalgia, claimed 
as headaches.  However, as to each of the claims other than 
the claim for service connection for sinusitis, the Board 
notes that there is a question as to the timeliness of the 
substantive appeals, and consequently, as to the Board's 
jurisdiction to address these matters on the merits.  
Therefore, as the veteran and her representative were advised 
by the Board in June 2001, the Board will address the 
remaining claims of service connection (other than sinusitis) 
below de novo as to the underlying jurisdictional question.  

I.  Claim for service connection for sinusitis

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for benefits under laws administered by VA.  VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

The Board finds that even though this law and regulations 
were enacted during the pendency of this appeal, and thus, 
has not been considered by the RO, there is no prejudice to 
the veteran in proceeding due to the Board's favorable 
determination of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

On VA examination conducted in October 1999, the examiner 
noted that the veteran had a chronic, intermittent cough, and 
had yellow to green sputum at times.  The veteran reported 
breathing difficulty an average of at least weekly.  A 
diagnosis of asthma had been assigned, and the veteran had 
been treated with inhalers.  She also reported chronic 
recurrent sinusitis.  Moderate obstructive and mild 
restrictive lung impairment with significant response to 
bronchodialator therapy was disclosed on pulmonary function 
testing.  The examiner assigned a diagnosis of history of 
chronic sinusitis, and provided an opinion that the "presence 
of sinusitis symptoms [is] often associated with asthma."  

The Board interprets this statement as a medical opinion that 
the veteran has sinusitis symptoms which are etiologically 
related to, secondary to, or aggravated by her service-
connected asthma.  According to the law, service connection 
will be granted if it is shown that a veteran has a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted if a disease or injury is secondary to or proximately 
caused by a service-connected disability.  38 C.F.R. § 
3.310(a).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  The VA 
examination report includes a medical diagnosis confirming 
that the veteran has a history of sinusitis and chronic, 
recurrent sinusitis.  The examiner provides a medical 
diagnosis of sinusitis symptoms associated with asthma; this 
diagnosis includes an opinion as to the etiology of the 
sinusitis symptoms, i.e., associated with asthma.  Since 
service connection has already been granted for asthma, this 
opinion addresses both the in-service injury, i.e., asthma, 
and the nexus to service, that the sinusitis symptoms are 
associated with asthma.  

Although the portion of the October 1999 VA examination 
report which is relevant to the veteran's claim that she has 
sinusitis as a result of service is brief, the opinion 
discloses that each of the three elements required to 
establish service connection are met.  Therefore, entitlement 
to service connection for sinusitis must be granted.

II.  Timeliness of Substantive Appeals 

As noted above, the VCAA was enacted and its implementing 
regulations promulgated during the pendency of this appeal.  
However, in light of the jurisdictional defect in these 
appeals (explained below) the Board finds that there is no 
need to discuss the applicability of the new law to these 
issues.  

Appellate review is initiated by a notice of disagreement 
(NOD) and completed by a substantive appeal after a statement 
of the case (SOC) is furnished.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200.  A claimant for VA benefits has one year 
from the date VA mails notice of an initial determination of 
a claim to file an NOD.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. 
§ 20.302(a).  

Once VA has received a timely NOD, it must issue an SOC.  38 
U.S.C.A. § 7105(d)(1); 38 C.F.R. §§ 19.26, 19.29, 19.30.  An 
appellant has 60 days from the date of issuance of the SOC, 
or until the remainder of the one-year period from mailing of 
notice of the action appealed, whichever is longer, to file a 
formal appeal (denominated a substantive appeal in the 
regulation).  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.302(b).  If a claimant submits additional pertinent 
evidence after the RO issues the SOC, the RO must issue a 
supplement statement of the case (SSOC).  If the claimant 
submits additional evidence within one year following a 
rating decision, so that issuance of an SSOC is required, and 
then submits an appeal within 60 days after issuance of that 
SSOC, the appeal is timely.  38 C.F.R. § 20.302(b), as 
amended, 66 Fed. Reg. 50,318, 50,319 (Oct. 3, 2001); 
VAOPGCPREC 9-97; 62 Fed. Reg. 15,565, 15,567 (Apr. 1, 1997).

The time limit may be extended for good cause upon request 
prior to the end of the time limit.  38 C.F.R. § 20.303.  A 
denial of a request for extension may be appealed to the 
Board. 38 C.F.R. § 20.303.

38 U.S.C.A. § 7105(d)(3) specifically provides that questions 
as to timeliness or adequacy of response shall be determined 
by the Board.  While this statute recognizes the Board's 
authority over the issue of the timeliness of a substantive 
appeal, it does not specifically address the situation where 
the Board addresses the timeliness issue in the first 
instance.  Likewise, regulatory provisions implementing 
38 U.S.C.A. § 7105 do not address the Board's initial review 
of timeliness.  However, the General Counsel of VA issued a 
precedential opinion on this matter in 1999.  That opinion 
held that the Board has the authority to adjudicate or 
address the question of timeliness of a substantive appeal, 
and may dismiss an appeal in the absence of a timely filed 
substantive appeal, either where the agency of original 
jurisdiction addressed that issue or where the Board notes 
the lack of a substantive appeal in the first instance.  See 
VAOPGCPREC 9-99 (August 18, 1999).  In both instances, 
however, the Board should afford the claimant appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.  Id.  

A.  Claims for service connection for back and neck pain and 
sore throats

By a rating decision prepared in July 1997, together with a 
cover letter issued in July 1997, the agency of original 
jurisdiction notified the veteran, in pertinent part, that 
her claims of entitlement to service connection for neck and 
back pain, and for frequent sore throats, to include as due 
to an undiagnosed illness, had 
been denied.  The veteran disagreed with the denials of those 
claims in several statements, including in September 1997 and 
October 1997.  

No SOC addressing the veteran's disagreement with denials of 
service connection for back and neck pain and sore throats 
had been issued at the time of a June 1999 Board decision 
which addressed on the merits other issues for which appeals 
had been perfected.  The Board directed the RO to issue an 
SOC which addressed the veteran's disagreement with those 
determinations.  In July 1999, the RO issued an SOC which 
addressed these two issues.  The RO advised the veteran of 
her right to appeal the determinations.  The laws and 
regulations governing appeals, including timeliness of appeal 
were included, and the RO furnished the veteran with the 
appropriate form for submitting a substantive appeal.  

However, the veteran did not respond to the July 1999 SOC 
regarding neck and back pain and for frequent sore throats, 
to include as due to an undiagnosed illness.  The veteran did 
not submit or identify any additional evidence as to these 
issues.  In March 2000, the RO issued an SSOC which included 
those claims on the title page, but which noted that no 
additional evidence had been received as to any issue except 
the claim for service connection for sinusitis.

By a statement submitted in early June 2000, the veteran's 
representative indicated that the veteran wished to appeal 
the denials of service connection for neck and back pain and 
for frequent sore throats, to include as due to an 
undiagnosed illness.  However, under the laws and regulations 
governing finality and the time periods for submitted timely 
appeals, the denials of service connection for those two 
claimed disorders expired 60 days after the issuance of the 
July 1999 SOC which addressed the veteran's disagreement with 
the initial denials of those claims.  

The veteran did not submit any evidence, argument, response, 
or substantive appeal until June 2000, when nearly a year had 
expired after the issuance of that SOC, so the RO's rating 
decision had become final in September 1999.  Therefore, the 
representative's June 2000 argument was not timely to perfect 
a substantive appeal. 

The Board has considered whether the representative's June 
2000 argument may be considered a timely appeal following the 
March 2000 SSOC.  However, as no additional evidence had been 
received, the RO was not required to issue an SSOC on the 
issues of service connection for back and neck pain or sore 
throats.  The SSOC clearly stated that no evidence had been 
received on those issues.  Moreover, the March 2000 SSOC was 
issued March 6, 2000.  Even assuming that the SSOC extended 
the veteran's period for filing a timely substantive appeal 
as to either of the claims for service connection for back 
and neck pain or sore throats, the additional 60-day appeal 
period would have expired May 5, 2000.  As the 
representative's argument was not submitted until a month 
later, and did not include a request for extension of the 
period for submitting a substantive appeal, the June 2000 
statement from the veteran's representative did not serve to 
perfect timely substantive appeal of the claims. 

When the Board noted that the record raised a question of 
timeliness of substantive appeal, the Board advised the 
veteran and her representative of the question in a letter 
dated in late June 2001.  That letter provided the facts 
established by the record, and a two-page explanation of the 
laws and regulations governing timeliness of appeals, 
extension of time for perfecdting an appeal based on good 
casue, and the like.  Neither the veteran nor her 
representative responded to this letter.  The Board has 
provided the notification and procedural protections advised 
under VAOPGCPREC 9-99.  In the absence of a timely, 
perfected, substantive appeal of the denials of service 
connection for back and neck pain and sore throats, including 
as due to an undiagnosed illness, the Board does not have 
jurisdiction to review the determinations.  The appeals must 
be dismissed.

B.  Claim for service connection for dysthymia

By a rating decision prepared in July 1997, together with a 
cover letter issued in July 1997, the agency of original 
jurisdiction notified the veteran of denial of entitlement to 
service connection for dysthymia.  The veteran disagreed with 
the denial in September 1997 and October 1997.  Additional 
evidence regarding this claim was received, and the RO issued 
another rating decision denying service connection for 
dysthymia in September 1998.  The veteran submitted an NOD in 
February 1999, and the RO issued an SOC which, in pertinent 
part, addressed this issue in July 1999.  The veteran did not 
respond or submit any additional evidence.  

Following a VA examination of the veteran's sinusitis in 
October 1999, the RO issued an SSOC on March 6, 2000.  That 
SSOC listed the claim for service connection for dysthymia on 
the title page, but noted that no additional evidence had 
been received as to any issue except for the claim for 
service connection for sinusitis.

By a statement submitted in early June 2000, the veteran's 
representative indicated that the veteran wished, in 
pertinent part, to appeal denial of service connection for 
dysthymia.  However, under the laws and regulations governing 
finality and the time periods for submitted timely appeals, 
the denial of service connection for dysthymia became final 
60 days after the issuance of the July 1999 SOC, in September 
1999.  Therefore, the representative's June 2000 argument was 
not timely to perfect a substantive appeal.

The Board has considered whether the representative's June 
2000 argument may be considered a timely appeal following the 
March 2000 SSOC.  However, as no additional evidence about 
the claim for service connection for dysthymia had been 
received, the RO was not required to issue an SSOC on that 
issue.  The SSOC clearly stated that no evidence had been 
received as to any issue except sinusitis.  

As noted above, even assuming that the March SSOC extended 
the veteran's period for filing a timely substantive appeal 
for service connection for dysthymia, the additional 60-day 
appeal period would have expired May 5, 2000.  As the 
representative's argument was not submitted until a month 
later, and did not include a request for extension of the 
period for submitting a substantive appeal, the June 2000 
statement from the veteran's representative did not serve to 
perfect timely substantive appeal of the claim for service 
connection for dysthymia. 

As noted above, the Board advised the veteran and her 
representative of the question of the timeliness of the 
substantive appeal for service connection for dysthymia in a 
letter dated in late June 2001.  That letter provided the 
facts established by the record, and a two-page explanation 
of the laws and regulations governing timeliness of appeals, 
extension of time for perfecting an appeal based on good 
cause, and the like.  Neither the veteran nor her 
representative responded to this letter.  The Board has 
provided the notification and procedural protections advised 
under VAOPGCPREC 9-99.  In the absence of a timely, 
perfected, substantive appeal of the denial of service 
connection for dysthymia, the Board does not have 
jurisdiction to review the determination.  The appeal must be 
dismissed.

C.  Claim for increased initial evaluation, migraine 
syndrome/cephalgia

In September 1998, the RO granted the veteran's claim of 
entitlement to service connection for migraine 
syndrome/cephalgia, claimed as headaches, and assigned a 10 
percent initial evaluation for that disability.  By a 
statement submitted in February 1999, the veteran disagreed 
with the assignment of a 10 percent evaluation, contending 
that she was entitled to a higher initial evaluation.

In July 1999, the RO issued an SOC which, in pertinent part, 
addressed the veteran's disagreement with the initial 
evaluation assigned for the service-connected disability.  
The veteran did not thereafter respond to the SOC.  There is 
no evidence regarding the severity or frequency of headaches 
in the report of the October 1999 VA examination of the 
veteran's respiratory tract.  

An SSOC was prepared and issued in early March 2000, although 
that SSOC did not include any new evidence as to the severity 
of headaches.  The veteran was again advised of her appellate 
rights, in the cover letter to that SSOC.  No response from 
the veteran was received.  In June 2000, the veteran's 
representative submitted an argument on the issue.

When the Board noted that there was a question about the 
timeliness of the veteran's substantive appeals, including as 
to the claim for an increased initial evaluation for migraine 
syndrome/cephalgia, the Board notified the veteran and her 
representative, by letters dated in late June 2001, that the 
claims file contained no evidence that the veteran had 
submitted timely substantive appeals as to those issues.  The 
Board advised the veteran of the evidence of record as to 
when the substantive appeals were submitted, and advised the 
veteran and her representative of the laws and regulations 
governing substantive appeals.  The Board afforded the 
veteran and her representative an opportunity to submit 
argument or evidence regarding the timeliness of her 
substantive appeals.  No response has been received.  

The Board has provided the notification and procedural 
protections advised under VAOPGCPREC 9-99.  Neither the 
veteran nor her representative has responded.  In the absence 
of a timely, perfected, substantive appeal of the initial 
assignment of an evaluation for migraine syndrome/cephalgia, 
the Board does not have jurisdiction to review the 
determination.  The appeal must be dismissed.



ORDER

Entitlement to service connection for sinusitis is granted.

The appeal for service connection for neck and back pain, to 
include as due to an undiagnosed illness, is dismissed.

The appeal for service connection for frequents sore throats, 
to include as due to an undiagnosed illness, is dismissed.

The appeal for service connection for dysthymia or dysthymic 
disorder, (claimed as depression/anxiety, confusion, 
forgetfulness), is dismissed.

The appeal for an initial evaluation in excess of 10 percent 
for service-connected migraine syndrome/cephalgia is 
dismissed.  




		
	SANDRA L. SMITH
	ACTING Member, Board of Veterans' Appeals


 

